Citation Nr: 1046377	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-10 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent for 
mechanical low back pain with degenerative changes (service-
connected low back disability).  

2.  Entitlement to a disability rating higher than 20 percent for 
chondromalacia patella with narrowing, patellofemoral compartment 
and productive changes with limitation of motion, left knee 
(service-connected left knee disability).  

3.  Entitlement to a disability rating higher than 10 percent for 
chondromalacia patella with narrowing, patellofemoral compartment 
and productive changes with limitation of motion, right knee 
(service-connected right knee disability).  

4.  Entitlement to a disability rating higher than 20 percent for 
degenerative joint disease of the right acromioclavicular (AC) 
joint and rotator cuff tear (service-connected right shoulder 
disability).  

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1975 and from October 1981 to November 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from September 2004 and August 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In his substantive appeal, the Veteran requested a hearing before 
a member of the Board.  In a statement received by the RO in 
October 2009, he stated that he wished to cancel a hearing that 
had been scheduled, did not want a hearing, and requested that 
the Board issue a decision.  

In November 2010 argument, the Veteran's representative raised 
claims of service connection for psychiatric disability as 
secondary to the Veteran's service-connected disabilities and a 
claim of entitlement to special monthly compensation for loss of 
use of a creative organ due to psoriasis.  Additionally, the 
representative stated that the original denial of service 
connection for ventricular hypertrophy should be reviewed.  It is 
unclear if the representative is attempting to raise a claim of 
clear and unmistakable error with regard to an earlier decision 
in which service connection was denied for a cardiovascular 
disability.  

There is no indication that these matters have been adjudicated 
by the RO, therefore the Board does not have jurisdiction over 
them and they are referred to the RO for appropriate action (if 
needed).  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability has not 
resulted in ankylosis or incapacitating episodes due to 
intervertebral disc syndrome totally 6 or more weeks in a one 
year period, during any time since one year prior to when he 
filed his current claim for an increased rating.  

2.  From November 19, 2003 to November 9, 2005 the Veteran's 
service-connected low back disability resulted in mild, but no 
more than mild, incomplete paralysis of the left sciatic nerve 
and did not result in any other neurological manifestations 
during any time since one year prior to when he filed his current 
claim for an increased rating.  

3.  The Veteran's service-connected right knee disability has not 
resulted in instability and has not resulted in extension limited 
to less than zero degrees or in flexion limited to 60 degrees or 
less during any time since one year prior to when he filed his 
current claim for an increased rating.  

4.  The Veteran's service-connected left knee disability has not 
resulted in instability and has not resulted in extension limited 
to less than zero degrees or in flexion limited to 60 degrees or 
less during any time since one year prior to when he filed his 
current claim for an increased rating.  

5.  The Veteran's service-connected right shoulder disability has 
not resulted in limitation of motion of his right arm to below 
shoulder level during any time since one year prior to when he 
filed his current claim for an increased rating.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 40 percent 
for orthopedic manifestations of the Veteran's service-connected 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5237-5243 (2010).

2.  The criteria for a 10 percent disability, rating, but no 
higher, have been met for neurologic manifestations of the 
Veteran's service-connected low back disability for the period 
from November 19, 2003 to November 9, 2005.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 
4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for a disability rating higher than 20 percent 
for the Veteran's left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.   §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2010).

4.  The criteria for a disability rating higher than 10 percent 
for the Veteran's service-connected right knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§  4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2010).

5.  The criteria for a disability rating higher than 20 percent 
for Veteran's service-connected right shoulder disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Merits

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether 
separate ratings for different periods of time, based on the 
facts found, are warranted, a practice of assigning ratings 
referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2008).  

In cases such as this, where the Veteran claims entitlement to a 
higher rating after service connection has already been 
established, the most pertinent evidence of record is that from a 
period one year prior to when VA received the claim for a higher 
rating and the present.  Hart, 21 Vet. App. at 509 ("the 
relevant temporal focus for adjudicating an increased-rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim").  The RO received a VA 
Form 21-8940, application for a TDIU, on November 19, 2004 and 
treated this as a claim for increased ratings for the 
disabilities that are the subject of this appeal. Therefore, the 
relevant temporal focus is on the state of the Veteran's 
disabilities from November 19, 2003, forward.  

The Veteran's shoulder, knee, and spine disabilities are of the 
musculo-skeletal system.  In determining the appropriate 
evaluation for musculoskeletal disabilities, particular attention 
is focused on functional loss of use of the affected part.  Under 
38 C.F.R. § 4.40, functional loss may be due to pain, supported 
by adequate pathology and evidenced by visible behavior on 
motion.  Weakness is as important as limitation of motion, and a 
part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  Under 
38 C.F.R. § 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  However, once the maximum rating available is assigned 
for such disability, § 4.40 and § 4.45 are not for application.  
Id.  

The Veteran's shoulder and back disabilities specifically refer 
to degenerative changes and his knee disabilities contain 
elements similar to arthritis.  Degenerative arthritis is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of 
limitation of motion as per the diagnostic codes for the specific 
joint.  If the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is assigned 
for each major joint or group of minor joints affected by 
limitation of motion.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  Id.  In the absence 
of limitation of motion, a 10 percent rating can be assigned for 
x-ray evidence of 2 or more major joints or 2 or more minor joint 
groups and a 20 percent rating can be assigned if such 
involvement includes occasional incapacitating episodes.  Id.

Also considered by the Board in this case is whether referral is 
warranted for a rating outside of the schedule.  To accord 
justice in an exceptional case where the scheduler standards are 
found to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b).  The Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the 
RO must determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

Low back disability

Service connection was established for mechanical back pain with 
degenerative changes in a May 1995 rating decision.  A 40 percent 
disability rating has been effective since January 9, 2001.  

All disabilities of the spine can be rated under the General 
Rating Formula for Diseases and Injuries of the Spine 
(hereinafter referred to as the "General Formula").  
Alternatively, intervertebral disc syndrome can be rated by 
applying the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  

The General Formula essentially provides ratings for orthopedic, 
or mechanical, manifestations of spine disabilities.  Note (1) 
under the General Formula explains that associated neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are to be evaluated separately under an appropriate 
diagnostic code.  Id.

As to the General Formula, the 40 percent rating, which is the 
rating that has been assigned since well before he filed his 
current claim, is applicable if there is forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  The only higher rating is a 100 
percent rating assigned for unfavorable ankylosis of the entire 
spine (thoracolumbar spine and cervical spine).  

Note (5) defines ankylosis as a condition in which all or part of 
the spine is fixed in flexion or extension.  Id.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id. at Note (2); see also 38 C.F.R. § 4.71, Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, if such incapacitating episodes have 
a total duration of at least six weeks during a 12 month period a 
60 percent rating is assigned and if totaling to at least four 
weeks duration but less than six weeks over a 12 month period, a 
40 percent rating is assigned.  Id.  

Note (2) under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes defines an 
incapacitating episode as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bedrest 
prescribed a physician and treatment by a physician.  

Limitation in the range of motion of the Veteran's thoracolumbar 
spine, whether due to pain or otherwise, could not provide for a 
higher schedular rating in this case because 40 percent is the 
maximum schedular rating for limitation of motion.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) (once the maximum rating for 
limitation of motion is assigned, § 4.40 and § 4.45 are not for 
application.)  The questions here, as to a higher schedular 
rating, are whether the Veteran has any associated neurological 
manifestation of his low back disability, whether he has 
ankylosis, and whether his low back disability results in 
intervertebral disc syndrome with incapacitating episodes 
totaling 6 or more weeks over a 12 month period.

The first VA compensation and pension (C&P) examination in the 
period going back to November 2003, was conducted in February 
2004.  The Veteran reported a history of back pain of level 6 out 
of 10 which increased if he was active and included stiffness.  
He reported that he had tingling in the left lower extremity, 
slight weakness of the back, easy fatigability, and lack of 
endurance.  He reported that, apparently with flare-ups, he has a 
50 percent decrease in range of motion and that he suffered 
increased back pain every two weeks.  

Examination revealed positive straight leg raising on the left in 
the sitting position.  Reflexes were one plus at the knees and 
trace at the ankles.  Range of motion of the thoracolumbar spine 
included forward flexion to 90 degrees, extension to 25 degrees, 
right and left lateral extension to 25 degrees, and right and 
left lateral rotation to 45 and 40 degrees respectively.  

The mention of positive straight leg raising on the left and the 
Veteran's report of numbness in the left lower extremity raises 
the question of whether he had radiculopathy of the left lower 
extremity at that time.  This evidence is taken in the context of 
the evidence that both preceded the examination and the evidence 
that followed the examination.  It is noted that, more than a 
year prior to when the Veteran filed his current claim, he 
underwent a VA C&P examination of his left ankle, in November 
2002.  During that examination, he reported that he had suffered 
numbness in the first and second toes of his left foot and 
cramping and numbness in his calf.  The examiner stated that this 
was not due to his ankle disability but may be related to his low 
back disability.  During that examination he also reported pain 
of his left hip with straight leg raising negative other than at 
60 degrees with pain at the left hip.  In a diagnosis section of 
that report, the examiner stated that it would appear that he has 
evidence of referred symptom to the left lower extremity 
suggesting a lumbar radiculopathy.  The physician stated that it 
was his opinion that the Veteran suffered from lumbar 
radiculopathy manifesting as his left hip and left calf symptoms.  

Also of record is a December 2003 letter, in which a VA physician 
explained that he had been treating the Veteran since August 2002 
and that the Veteran had pain of the lower back radiating into 
the left buttocks area with occasional pain down his left leg 
associated with numbness and tingling of his foot.  Other VA 
treatment records also document the Veteran's reports of left 
lower extremity neurological symptoms during the period within 
one year of receipt of the claim that led to this appeal.  

Thus, this evidence tends to show that the Veteran did have some 
neurological manifestation of his low back disability on the left 
side as of the February 2004 examination and that this 
neurological manifestation was present as of November 19, 2003.  

The February 2004 examination report is evidence against 
assigning a higher rating for incapacitating episodes or under 
the General Formula because the examination report does not show 
that the Veteran had ankylosis or incapacitating episodes.  

In February 2005, the Veteran underwent another C&P examination.  
He reported intermittent recurrent low back pain, accompanied by 
occasional stiffness and soreness and occasional exacerbations of 
back discomfort which the Veteran described as "spasms".  
Although he reported that these resolved with analgesic treatment 
and bedrest, there is no evidence that he had physician 
prescribed bedrest at any time.  

Straight leg raising was negative bilaterally.  Reflexes at the 
knees were 2 plus bilaterally and Achilles reflexes were trace 
bilaterally.  Range of motion of the thoracolumbar spine was from 
0 to 90 degrees of flexion, 0 to 30 degrees of extension, 0 to 30 
degrees of lateral extension and lateral rotation, to each side.  
As a diagnosis, the examiner state that he had degenerative disc 
disease with no evidence of functional impairment, providing 
highly probative evidence against this claim.   

Associated with the claims file are records of treatment by a 
chiropractor at Mission Chiropractic Clinic.  A letter dated in 
February 2005 includes that the Veteran complained of left leg 
pain from his buttocks to toes, low back pain, hip pain, and left 
leg cramps.  The chiropractor indicated that forward flexion was 
limited to 70 degrees and extension to 20 degrees.  

Negative straight leg raising during this examination coupled 
with the lack of any mention of numbness tends to show that the 
Veteran did not have any neurological manifestations of his low 
back disability at the time of this examination.  However, the 
letter from the chiropractor is at least some evidence that he 
did continue to have radiculopathy of the left lower extremity as 
of February 2005.  The other evidence from the chiropractor does 
not provide for a higher rating because the Veteran is already in 
receipt of the highest available rating for limitation of motion.  

Results from the February 2005 examination show that a higher 
rating is not approximated based on incapacitating episodes or 
ankylosis.  

November 9, 2005 VA treatment notes include the Veteran's report 
of back pain but he reported that there was no pain down his legs 
and no numbness.  Sensation to light touch was intact and the 
assessment was that he currently suffered no radiculopathy.  

Importantly, these findings continued up through his August 2006 
examination and show that his radiculopathy was not present after 
November 9, 2005, providing highly probative evidence against the 
claim that the 10 percent evaluation for the neurological problem 
indicated above should be continued, outweighing all other 
evidence, including the Veteran's statements.   

In August 2006, the Veteran again underwent a C&P examination.  
The Veteran reported that he suffered from persistent back pain 
but denied instability, incoordination, weakness or fatigability 
of any of his joints.  He reported that he had severe pain with 
any kind of lifting, bending, stooping, or squatting.  

Physical examination found range of motion of his thoracolumbar 
spine to include 0 to 90 degrees of flexion, 0 to 20 degrees of 
extension, 0 to 45 degrees of right and left lateral rotation, 
and 0 to 30 degrees of right and left lateral extension.  Deep 
tendon reflexes were 2 plus and symmetrical at both knees and 
both ankles.  Motor strength was 5 out of 5 for both lower 
extremities and sensation was intact to light touch in all 
dermatomal distributions of both lower extremities.  Straight leg 
raising was negative to 80 degrees bilaterally.  

Under a section for diagnoses, the examiner stated that the 
Veteran's low back disability caused mild functional impairment 
and that his thoracolumbar spine range of motion and joint 
function were not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  

This examination thus found the Veteran to have no neurological 
manifestations of his low back disability.  This examination 
report it therefore evidence that the Veteran did not have 
radiculopathy as of August 2006 and is evidence against granting 
a rating for neurologic manifestations of his low back disability 
after the November 9, 2005 date.  As the examination shows that 
the Veteran did not have any incapacitating episodes and did not 
find ankylosis, it is evidence against his claim for a higher 
rating.  

In October 2008, the Veteran underwent another C&P examination of 
his back.  The Veteran reported that he has gradually developed 
increasing discomfort in association with standing for 
approximately 1 to 2 hours and that this was aggravated by 
bending, heavy lifting, or sitting in excess of 15 to 30 minutes.  
He reported that walking helped to loosen up his back.  He 
reported that he did not experience any radicular symptoms in his 
lower extremities.  He also reported that he had flare-ups that 
recurred at least twice per year, described by the Veteran as 
recurrent symptoms of pain and muscle spasms which he stated 
caused him to list.  Subjectively, repetitive activities 
involving his back were, he reported, associated with increased 
symptomatology and functional impairment.  

Physical examination revealed no list of his back and no spasm of 
the lumbar musculature.  He indicated that he had pain at the 
lumbosacral level but there was no evidence of tenderness, soft 
tissue swelling, or deformity.  Range of motion of the 
thoracolumbar spine included forward flexion to 90 degrees, 
extension to 20 degrees, lateral flexion and lateral rotation 
both to 20 degrees, bilaterally.  All of these motions were 
without significant pain.  Neurological examination was described 
by the examiner as unremarkable, with motor function and sensory 
changes normal for the lower extremities.  Deep tendon reflexes 
were absent in both lower extremities.  Straight leg raising was 
negative bilaterally at 90 degrees, in both sitting and supine 
positions.  

Diagnosis was degenerative disc disease without evidence of 
lumbar radiculopathy.  There was evidence of functional 
impairment on the basis of pain due to degenerative disease and 
associated with prolonged sitting, standing, bending, and 
lifting.  There was no indication of instability or 
incoordination but the examiner indicated that weakness as well 
as fatigability and lack of endurance were part of his 
disability.  

This examination is evidence that the Veteran did not have 
radiculopathy of the lower extremities as of the date of the 
examination.  

The Veteran has never been found to have ankylosis of his 
thoracolumbar spine.  He has not had incapacitating episodes of 
intervertebral disc syndrome.  There is thus no basis for 
assigning a higher rating for orthopedic manifestations of his 
low back disability or assigning a rating based on incapacitating 
episodes of intervertebral disc syndrome.  

Based upon the findings in the February 2004 examination, those 
from prior to when the Veteran filed his current claim, the 
letter from December 2003, the evidence from the chiropractor, 
the VA treatment notes, and the evidence from the examination 
reports in August 2006 and in October 2008, a rating is warranted 
for radiculopathy of the left lower extremity for the period from 
November 19, 2003 to November 9, 2005.  

The Board is aware of reports of a work-related low back injury.  
This was mentioned in an April 2001 VA examination report as 
occurring in January 2001, and in November 2006 VA treatment 
notes which stated that he had a workers' compensation sciatic 
nerve injury in 2001.  In January 2004 treatment notes the 
Veteran's primary care physician commented that the Veteran's 
2001 post service injury exacerbated his chronic low back pain 
and that the Veteran had reported that he was diagnosed with 
sciatica and off work for 6 months.  This reference to 
"exacerbation" leads the Board to the conclusion that trying to 
separate out the effects of a 2001 injury, as to his 
radiculopathy that was present between 2003 and 2005, would 
amount to speculation.  The Board therefore does not find that 
the mention of the 2001 injury should affect whether or not a 
rating is assigned for radiculopathy at this time.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  See Note at "Diseases of the 
Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the 
involvement is wholly sensory, the rating should be for mild, or 
at most, the moderate degree.  Id.

Complete paralysis of the sciatic nerve, where the foot dangles 
or drops, there is no active movement possible of muscles below 
the knee, flexion of the knee weakened or lost, is rated 80 
percent disabling.  38 C.F.R. § 4.124a Diagnostic Code 8520. 
Severe paralysis of the sciatic nerve, with marked muscular 
atrophy, is rated as 60 percent disabling.  Id.  Moderately 
severe, moderate, and mild incomplete paralysis of the sciatic 
nerve are rated as 40, 20, and 10 percent disabling, 
respectively.  Id.  

Here, when the Veteran was experiencing mild radiculopathy with 
some pain and numbness in his left lower extremity.  The 
involvement was sensory.  Based on the tenor of the Veteran's 
complaints and the clinical findings, the Board finds these 
manifestations to equate to mild incomplete paralysis of the left 
sciatic nerve but to not approximate moderate incomplete 
paralysis of the left sciatic nerve.  A 10 percent rating is thus 
warranted for the period from November 19, 2003 to November 9, 
2005.  

Referral for extraschedular consideration is not warranted as to 
the Veteran's low back disability.  The neurological 
manifestations are contemplated, in both kind and degree, by the 
schedular criteria found at 38 C.F.R. § 4.124a.  Limitation of 
motion and the pain, fatigability, and lack of endurance, 
suffered by the Veteran is contemplated in both kind and degree 
by the General Formula for Disease and Injuries of the Spine and 
38 C.F.R. §§ 4.40, 4.45, and § 4.59.  Muscle spasm is 
specifically listed in the General Formula for a 20 percent 
rating.  Although "stiffness" of which the Veteran has 
complained, is not listed in any criteria, the language of § 4.40 
is broad enough to encompass stiffness.  Hence, the Board 
declines to refer this matter for extraschedular consideration.  

The preponderance of evidence of record is against assigning a 
rating higher than 40 percent disabling for orthopedic 
manifestations of the Veteran's service-connected low back 
disability, a rating based on incapacitating episodes of 
intervertebral disc syndrome, a rating for neurological 
manifestations for other than the period between November 19, 
2003 and November 9, 2005 (or for a rating higher than 10 percent 
for that period) based on the facts found during the whole appeal 
period.  The evidence is not so evenly balanced so as to allow 
application of the benefit-of- the- doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  

Right and left knee disabilities

Service connection was established in a September 1993 rating 
decision for chondromalacia patella with narrowing, 
patellofemoral compartment and productive changes with limitation 
of motion of each knee.  A 10 percent rating has been in effect 
for the right knee disability since November 1992 and a 20 
percent rating has been in effect for the left knee disability 
since October 1996.  

The criteria for rating limitation of motion of the knee provides 
for a 30 percent rating where flexion is limited to 15 degrees, a 
20 percent disabling for flexion limited to 30 degrees, a 10 
percent disabling for flexion limited to 45 degrees, and 
noncompensable for flexion limited to 60 degrees or greater.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee is rated as 50 percent 
disabling for extension limited to 45 degrees, 40 percent 
disabling for extension limited to 30 degrees, 30 percent 
disabling for extension limited to 20 degrees, 20 percent 
disabling for extension limited to 15 degrees, 10 percent 
disabling for extension limited to 10 degrees, and as 
noncompensable for extension limited to 0 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Normal extension of the knee is 0 degrees (the upper and lower 
leg in a straight line). See 38 C.F.R. § 4.71a, Plate II Normal 
flexion of the knee is to 140 degrees, (the lower leg forming an 
obtuse angle from the fully extended position).  Id.  

All evidence shows that neither of the Veteran's knee 
disabilities have included instability during any time on appeal.  
The only criteria for rating either knee are those criteria that 
address limitation of motion and the provisions of 38 C.F.R. 
§ 4.40, § 4.45 and § 4.59.  

The first VA examination of the Veteran's knees relevant to this 
claim took place in February 2004.  He reported that his left 
knee becomes edematous at times and stiff, sore, and painful.  He 
reported that he always had pain in both knees with activity, 
including walking.  He also reported that when the pain flares 
up, motion of each knee is reduced by 50 percent.  He reported 
that he had weakness of both knees with a lack of endurability 
and easy fatigability.  The Veteran reported that his left knee 
was more symptomatic that the right and at times became edematous 
and was stiff, sore, and painful on a daily basis.  

Range of motion of the left knee was measured as extension to 0 
degrees and flexion to 140 degrees.  He was able to squat 100 
percent on the left knee.  Range of motion of the right knee was 
measured as extension to 0 degrees and flexion to 130 degrees.  
He was able to squat to 75 percent with the right knee.  

This examination report does not provide evidence for assigning a 
rating higher than the ratings already assigned.  The measured 
range of motion of each knee does not satisfy the criteria for 
compensable rating under Diagnostic Codes 5260 or 5261.  It is 
impossible to determine what the examiner meant in the case of 
the Veteran's motion reducing by 50 percent upon flare ups.  As 
there are no findings that the Veteran has ever not been unable 
to fully extend his knee (to zero degrees) the Board does not 
find this reference to a 50 percent reduction in motion to mean a 
change in extension.  Even if his flexion is reduced to 65 or 70 
degrees, a rating higher than 10 percent would not be 
approximated for either knee.  In short, this examination does 
not provide evidence upon which to assign ratings higher than 
those already assigned at the time of the examination.  

The February 2005 C&P examination report includes the Veteran's 
report of a bilateral knee pain, with stiffness.  He denied any 
history of giving way, swelling, locking, or instability.  He 
reported that the pain was symmetric in both knees, which he 
rated as generally 2 on a scale of 10 but occasionally 4, 
following overuse.  The Veteran reported that his knee pain did 
not affect his usual occupation or daily activities.  

Physical examination did not reveal any evidence of warmth, 
tenderness, swelling, erythema, or instability.  Bilaterally, 
crepitus was not present with passive range of motion but was 
present with squatting.  Range of motion was flexion from 0 to 
140 degrees with no evidence of pain, weakness, fatigability or 
lack of endurance with repetitive movement.  As a diagnosis the 
examiner noted bilateral chondromalacia patellae with no evidence 
of functional impairment.  

This examination report shows that the Veteran had normal range 
of motion of his knees without pain and therefore is evidence 
that neither his right knee disability nor his left knee 
disability approximates the criteria for a rating higher than 
already assigned.  

The Veteran's left and right knee disabilities were addressed in 
the August 2006 C&P examination report.  He reported a history of 
pain.  

Physical examination revealed no erythema, redness, swelling or 
malalignment.  There was positive crepitation throughout the 
entire range of motion of both knees.  Range of motion was from 0 
to 130 degrees, bilaterally.  He had a 1 plus Lachman with a 
negative pivot shift and was stable to varus and valgus stress.  
He was negative for medial and lateral joint line tenderness and 
for McMurray (a finding to which the examiner specifically added 
"no instability").   There was positive patellar compression 
and inhibition test.  In a diagnosis section of the report, the 
examiner stated that the Veteran's right and left knee 
disabilities resulted in mild functional impairment and that 
range of motion and joint function were not additionally limited 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use.  

Again, this report shows that the Veteran had a normal range of 
motion of each knee, no instability, and does not show that the 
motion was limited by any factor to a point which would 
approximate the criteria for ratings higher than already 
assigned.  

The October 2008 C&P examination report also addressed the 
Veteran's knee disabilities.  The Veteran reported that he has 
pain walking up and down stairs and was able to crouch, stoop, 
squat, and kneel, but these were limited by pain.  He also 
reported that he has increased pain in association with prolonged 
standing - in excess of 2 hours.  He reported that he also 
experienced discomfort in both knees when sitting with his knees 
in flexion for extended periods of time or with simple walking.  
He reported that his knee discomfort flared up with increased 
physical activity.  Subjectively , he reported that repetitive 
activities were painful and were associated with increased 
functional incapacity.  

Physical examination revealed no evidence of gross deformity, 
swelling, effusion , or temperature increase.  He had limited 
ability to squat to 50 percent in association with sight 
articular crepitation, bilaterally.  In the sitting position , 
active flexion and extension revealed 1 to 2 plus articular 
crepitation bilaterally with a feeling of prominence of the 
femoral condyles.  His patellae were stable.  Both knees extended 
fully to 0 degrees and flexed to 130 degrees with slight anterior 
knee pain on both sides.  Manipulation of the knees failed to 
demonstrate any evidence of ligamentous laxity or instability of 
the cruciate or collateral ligaments.  Objectively, repetitive 
manipulation of his knees was uncomfortable for the Veteran but 
without indication of further impairment.  

Diagnosis was degenerative arthritis of both knees. The examiner 
stated that there was functional impairment in association with 
activities involving prolonged standing, sitting with the knees 
in flexion, or any activity involving crouching, stooping, 
squatting, kneeling, crawling and so forth and that the Veteran 
was not able to run, jump, or engage in similar activities.  His 
impairment was on the basis of pain due to degenerative changes 
and while there was no indication of instability or 
incoordination, the examiner stated that weakness, fatigability, 
and lack of endurance were secondary factors of his impairment.  

This examination report, as the others, is evidence against 
assigning a higher rating for disability of either knee.  
Although the Veteran was found to have pain throughout the range 
of motion of both knees this was described as slight.  The reason 
for considering pain on motion is to address the functional loss 
due to pain. 38 C.F.R. § 4.40.  Slight pain on motion does not 
equate to loss of function.  Given the range of motion findings 
and that he experienced only slight pain, the examination results 
show that the Veteran's right and left knee disabilities do not 
approximate the criteria for ratings higher than 10 percent.  It 
follows that this examination shows that a rating higher than 10 
percent for his right knee disability and 20 percent for his left 
knee disability are not warranted.  

No other evidence of record shows that the Veteran's right or 
left knee disability approximate the criteria for ratings higher 
than what has already been assigned, for any period on appeal.   
VA treatment notes repeat what is already evident from the 
examination reports.   

Referral for extraschedular consideration is not warranted for 
disability of either of the Veteran's knees.  Limitation of 
motion and the pain, fatigability, lack of endurance, and 
stiffness suffered by the Veteran is contemplated in both kind 
and degree by the criteria found at Diagnostic Codes 5260 and 
5260 and 38 C.F.R. §§ 4.40, 4.45, and § 4.59.  The Board 
recognizes that there are findings of crepitus and that the 
Veteran has limited ability to squat and difficulty with other 
motions.  As to the crepitus, there is no evidence that this 
limits function of his knees in any way.  As to his limitations 
in squatting and difficulty with some other movements, these all 
involve flexing or extending his leg and therefore are 
contemplated by the schedular criteria.  Hence, the Board 
declines to refer this matter for extraschedular consideration.  

The preponderance of evidence of record is against assigning a 
rating higher than 20 percent disabling for the Veteran's 
service-connected left knee disability or a rating higher than 10 
percent for his service-connected right knee disability for any 
period based on the facts found during the whole appeal period.  
The evidence of record from the day the Veteran filed the claim 
to the present supports the conclusion that he is not entitled to 
additional increased compensation during any time within the 
appeal period.  The evidence is not so evenly balanced so as to 
allow application of the benefit-of- the- doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  

Right shoulder disability

Service connection was established in the September 1993 rating 
decision for impingement syndrome with flattening, narrowing, and 
sclerosis of the greater tuberosity and inferior margin distal 
acromion of the right shoulder.  The nomenclature was later 
changed to degenerative joint disease of the right AC joint and 
rotator cuff tear.  A 20 percent rating has been in effect since 
January 9, 2001.  

The Veteran's service connected right shoulder disability is 
currently rated based on the criteria for limitation of motion of 
the right arm, which in his case, is the dominant, or major arm.  
If motion of the major arm is limited to 25 degrees from the side 
of the body, a 40 percent rating is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5201. Limitation to midway between the 
side and shoulder level warrants a 30 percent rating.  Id.  
Limitation to shoulder level warrants a 20 percent rating.  Id.  

The Veteran's right shoulder has never been found to be 
ankylosed, dislocated, or unstable.  Hence, no other schedular 
criteria are applicable.   

Normal motion of the arm is from 0 to 180 degrees of forward 
elevation and 0 to 180 degrees of abduction, both measured with 0 
degrees the position of the straight arm at the side with fingers 
pointing to the floor and with 180 degrees the position of a 
straight arm overhead with fingers pointing to the ceiling.  See 
38 C.F.R. § 4.71a, Plate I.  Normal external rotation is from a 
position with the upper arm bent at the elbow and starting at a 
position parallel to the floor, defined as 0 degrees, and rotated 
upward to a position perpendicular to the floor, defined as 90 
degrees.  Id.  Normal internal rotation is from that same 
starting position but rotated downward to a position 
perpendicular to the floor, also defined as 90 degrees.  Id.

The first C&P examination of importance as to this appeal took 
place in February 2004.  The Veteran reported that he suffered 
pain mostly when he used his shoulder or slept on his shoulder, 
which causes an increased pain and a decreased range of motion of 
50 percent from his baseline.  He also reported that his right 
shoulder was weak and lacked endurance. 

Physical examination revealed negative Neer test and impingement 
test.  Abduction was to 170 degrees and flexion was to 180 
degrees.  External and internal rotation were 45 degrees each.  
The examiner stated that adduction of the right shoulder strength 
was three quarters.

Although the examiner did not specifically refer to the effect of 
pain, lack of endurance, and other such factors typically 
referred to as the DeLuca factors, he did refer to the reduction 
in motion from the baseline, approximating such reduction to be 
50 percent in range of motion due to pain upon sleeping on his 
shoulder.  Even taking that into consideration, the Veteran would 
still have 90 degrees of flexion and still have both internal and 
external rotation.  This is therefore evidence that motion of the 
Veteran's right arm is not limited to a point less than shoulder 
level.  The Board therefore finds that this examination tends to 
show that the Veteran's service connected right shoulder 
disability does not approximate the criteria for a rating higher 
than the 20 percent assigned at the time of the February 2004 
examination.  

The next relevant C&P examination report is from February 2005 
and includes the Veteran's report that he avoids overhead lifting 
due to his right shoulder disability.  He denied any history of 
recurrent subluxation or dislocation and reported that his right 
shoulder disability did not affect his usual occupation or usual 
activities because he avoids overhead lifting.  

Physical examination did not reveal any crepitus of his right 
shoulder.  Flexion was from 0 to 180 degrees, abduction was from 
0 to 180 degrees, external rotation was from 0 to 90 degrees, and 
internal rotation was from 0 to 80 degrees.  There was no 
evidence of pain, weakness, fatigability, or lack of endurance 
with repetitive movement.  Diagnosis was degenerative joint 
disease of the right AC joint with no evidence of functional 
impairment.  

Again the Veteran had a normal range of motion of his right arm 
without evidence of pain.  His right shoulder disability was 
shown to not result in motion limited to below shoulder level.  
This examination report shows that his right shoulder disability 
did not approximate the criteria for a rating higher than the 20 
percent already assigned.  

The Veteran's right shoulder disability was addressed in the 
August 2006 C&P examination report. The Veteran reported that he 
had pain if he abducts his right shoulder above 90 degrees, with 
the pain centered in the AC joint, and that if he rolls on his 
right shoulder during sleep, the pain wakes him up.  

Physical examination revealed 170 degrees of forward flexion, 170 
degrees of abduction, 90 degrees of internal rotation and 90 
degrees of external rotation.  He was positive for pain and 
popping over the right AC joint when the joint was abducted above 
90 degrees.  Rotator cuff strength was 5 out of 5 to resistive 
testing.  He has negative sulcus, impingement, and apprehension 
sign and negative jerk test.  In a diagnosis section, the 
examiner stated that his right shoulder disability resulted in 
mild functional impairment and stated that his right shoulder 
range of motion and joint function were not additionally limited 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use.  

The results of this examination, although showing more limited 
motion of the right arm than the previous examinations, still 
shows that his shoulder disability did not result in motion of 
his right arm limited to below shoulder level and therefore shows 
that his right shoulder disability did not approximate the 
criteria for a rating higher than 20 percent.  

His right shoulder disability was addressed again in the October 
2008 C&P examination report.  The Veteran reported that he 
experienced right shoulder pain associated with movements of the 
shoulder, that the pain increased with an increase in activity, 
and that he had activity associated flare-ups every two weeks.  
He reported that repetitive activities resulted in increased 
symptomatology and functional impairment.  He reported that he 
avoids rotary movements, pushups, and pullups because of pain.  
He also reported that although in the past his right shoulder 
pain prevented him from any type of overhead work or lifting of 
the arm overhead, he was currently able to do such activity but 
only as to moving lighter items and that he was very limited by 
the pain, weakness, fatigability and lack of endurance related to 
his shoulder.  He reported that his current level of discomfort 
interfered with simple activities of daily living and that he 
restricts his occupation activities due to his shoulder 
discomfort.  

Physical examination did not reveal any atrophy or deformity with 
regard to his right shoulder.  Range of motion measurements 
included abduction to 175 degrees, flexion to 175 degrees, 75 
degrees of internal rotation and 75 degrees of external rotation.  
There was no evidence of pain or articular crepitation in 
association with these movements.  Objectively, repetitive 
activities involving his right shoulder were associated with 
slight, increased symptomatology and corresponding impairment.  
There was no instability of his right shoulder.  

In a diagnosis section, the examiner stated that the Veteran had 
functional impairment in association with activities involving 
vigorous rotary movements, such as throwing, as well as pushing, 
pulling, and work or lifting above shoulder level.  He also 
stated that his impairment was on the basis of pain with weakness 
fatigability and lack of endurance.  

Again, the Veteran exhibited essentially normal abduction and 
flexion of his right arm.  The internal and external rotation 
motions were of less range than normal, but not significantly so.  
An objective sign of lack of use - atrophy - was not present.  
See 38 C.F.R. § 4.40 ("a little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal callosity 
or the like").  Repetitive use showed only slight increased 
symptomatology.  Taking these findings together, the Veteran 
still retained functional motion of his right arm well above 
shoulder level.  This examination report shows that his right 
shoulder disability does not approximate the criteria for a 
rating higher than 20 percent.  

Other evidence of record shows that the Veteran's right shoulder 
disability does not approximate the criteria for a rating higher 
than that already assigned, for any period on appeal.   VA 
treatment notes repeat what is already evident from the 
examination reports:  that the Veteran has pain of his right 
shoulder which limits him in overhead activities and sometimes 
causes him to awaken from sleep if he rolls on that shoulder.  

Referral for extraschedular consideration is not warranted as to 
the Veteran's right shoulder disability.  Essentially, he has 
pain with motion above shoulder level.  Limitation of motion and 
the pain, fatigability, and lack of endurance, suffered by the 
Veteran is contemplated in both kind and degree by the General 
Formula for Disease and Injuries of the Spine and 38 C.F.R. 
§§ 4.40, 4.45, and § 4.59.  Hence, the Board declines to refer 
this matter for extraschedular consideration.  

The preponderance of evidence of record is against assigning a 
rating higher than 20 percent disabling for the Veteran's 
service-connected right shoulder disability for any period based 
on the facts found during the whole appeal period. T he evidence 
of record from the day the Veteran filed the claim to the present 
supports the conclusion that he is not entitled to additional 
increased compensation during any time within the appeal period.  
The evidence is not so evenly balanced so as to allow application 
of the benefit-of- the- doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in December 2004, June 2008, and February 
2009.  The December 2004 letter informed the Veteran of what 
evidence was required to substantiate the claims - evidence 
showing that his disabilities had increased in severity, and of 
his and VA's respective duties for obtaining evidence.  The 
letters sent in 2008 and 2009 provided more comprehensive notice, 
specifying how his disabilities were rated and providing examples 
of the types of evidence that would be probative.  The 2008 
letter also provided notice as to how VA assigns effective dates.  

Although not all of the notice was provided prior to the initial 
unfavorable adjudication by the RO, the timing error was cured by 
the notice that was provided, the opportunity following that 
notice for the Veteran to submit evidence and argument, and the 
readjudication of his claim by issuance of a supplemental 
statement of the case in April 2009.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA treatment records and assisted 
the Veteran in obtaining private treatment records from a 
chiropractic clinic.  Adequate VA examinations were afforded the 
Veteran as to his disabilities on appeal, as explained in the 
merits section of this decision.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

A 10 percent disability rating, but no higher, is granted for 
radiculopathy of the left lower extremity for the period from 
November 19, 2003 to November 9, 2005, subject to the laws and 
regulations governing the payment of monetary benefits.

The appeal is denied as to higher ratings for the Veteran's 
service-connected left and right knee disabilities, service-
connected right shoulder disability, and all other ratings for 
the Veteran's service-connected low back disability.  


REMAND

A TDIU claim may be granted if the unemployability is the result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  

In addition to the Veteran's low back, right and left knees, and 
right shoulder disability, service connection has been in place 
since November 1992 for the following disabilities:  allergic 
rhinitis (rated at 10 percent); psoriasis (rated at 10 percent), 
residuals, rupture, left Achilles' tendon with spurs and 
productive changes, left ankle (noncompensable prior to September 
1992 and 10 percent since September 2002), residuals fracture of 
the left thumb, middle finger of the right hand, and small right 
finger (each rated as noncompensable).  

On October 8, 2008, the RO requested a VA C&P examination.  This 
included a specific request that the examiner state the impact of 
all of the Veteran's disabilities on his ability to obtain and 
retain employment and describe all disabilities in detail as to 
functional impairment.  

Two physician's examined the Veteran; one for his musculoskeletal 
disabilities and one for his allergic rhinitis and psoriasis.  
The physician who conducted the musculoskeletal examination 
offered an opinion with regard to the Veteran's service connected 
left thumb, right middle finger, right little finger, and left 
Achilles tendon that there was no evidence of functional 
impairment or residual disability.  This effectively answered the 
question of the impact of those disabilities on his 
employability.  

As to the right shoulder disability, the left knee disability, 
the right knee disability, and the low back disability, the 
examiner found that there was functional impairment.  In a 
section of the report addressing the symptoms of his knee 
disabilities, the examiner remarked that, due to those 
disabilities and his low back disability "he has been forced to 
discontinue various work activities including security."  That 
the Veteran reported that he was forced to discontinue various 
work activities is too vague when it comes to answering the 
question posed by the RO.  

In short, the examination report is inadequate because the 
examiner did not sufficiently address the question that was asked 
and remains: whether the Veteran's service connected disabilities 
render him unable to secure and follow (or alternatively obtain 
and retain) substantially gainful employment.  


As the Board does not have sufficient evidence to decide this 
appeal without such opinion, an examination and opinion as to 
this question must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
of his low back, knees, and right shoulder.  
The claims file must be provided to the 
examiner, the examiner must review the claims 
file in conjunction with the examination, and 
the examiner must annotate his or her report 
as to whether the claims file was reviewed.  

The examiner is asked to provide an opinion 
as to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
any or all of these disabilities, acting 
either alone or in concert, render the 
Veteran unable to secure and follow a 
substantially gainful occupation.  A 
rationale must be provided for the conclusion 
reached.  

2.  Then readjudicate the claim of 
entitlement to a TDIU.  If the benefit is not 
granted, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


